Citation Nr: 1205060	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  09-23 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a disability manifested by muscle spasms on the right side, to include a seizure disorder.

2.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and mother



ATTORNEY FOR THE BOARD

S. Finn, Counsel

INTRODUCTION

The Veteran served on active duty from December 1993 to August 2004 and from March 2005 to May 2008.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of various rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran and his mother testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO in March 2010.  A copy of the hearing transcript is of record.

The Veteran has withdrawn the issues of service connection for hearing loss and skin conditions involving lichen simplex chronicus and pseudofolliculitis.  (See March 2010 Hearing Transcript p. 2).  Consequently, these issues are no longer part of the Veteran's appeal.  

In July 2010, the Board denied the issues of service connection for traumatic brain injury (TBI) with memory loss; bone spur of the right elbow; and residuals of pneumonia.  However, the Board granted service connection for hydrocele of the male organ with erectile dysfunction, but remanded the remaining issues on appeal for further development.

By way of a September 2011 rating decision, the RO granted service connection for sleep apnea with insomnia assigning a 50 percent evaluation, effective May 28, 2008.  The RO also granted service connection for radicular impairment of the right lower extremity and low back pain with degenerative joint disease, with pelvic thoracic, lumbar segmental dysfunction assigning a 10 percent rating for each, effective May 28, 2008.  These issues are no longer on appeal since the benefits have been granted in full.

The issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

A determination has been made that additional evidentiary development is necessary.  Accordingly, further appellate consideration will be deferred and this case is remanded for action as described below.

With respect to the issue of service connection for a disability manifested by muscle spasms on the right side, to include a seizure disorder, the Board notes that the Veteran complained in service of numbness on the right side.  In March 2010, he testified that he had spasms or mini-strokes during service.  VA treatment records reflect that a seizure disorder was diagnosed in January 2010.  At a May 2008 VA general examination did not find evidence of generalized muscle spasms, the VA examiner opined that it was unlikely that his spells, which were being treated as epilepsy, were related to his time in service.

A November 2010 VA examination showed that the Veteran was in treatment for adult-onset, complex partial seizures.  The Veteran stated that he could not remember when his seizures started, but that he has not had any major seizures since March 2008. The examiner stated, in part, that the Veteran had a risk factor for epilepsy due to biparietal craniotomy at 6 months of age secondary to a premature suture closure.  It was noted that the Veteran was being treated for recurrent stereotyped paroxysmal episodes of right hemisensory change, alteration in speech with blurry vision, and alteration in the level of consciousness that lasts several minutes. He noted that the Veteran had no family history of seizures, history of infections such as meningitis or encephalitis.  He concluded that based on the Veteran's history, it was unlikely that the Veteran's spells, which were being treated as epilepsy, were related to his time in-service.  

The November 2010 VA examiner, however, did not comment on whether the Veteran's risk factor for epilepsy was aggravated by service.  The Board notes that a January 1994 service treatment record (STR) reflects that the Veteran had a laceration on his head that required stitches when a coffin locker collapsed and fell on him.

VA has a duty to provide a medical examination and opinion when the evidence reflects an in-service event, a current disability and an indication that the current disability may be associated with his service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Because the medical examination provided with respect to the Veteran's disability is inadequate, the claim must be remanded for additional development of the medical record pursuant to 38 C.F.R. § 3.159(c) (4) (2011).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010).

Specifically, the final rule amends, in part, 38 C.F.R. § 3.304(f) in that "[i]f a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor."  38 C.F.R. § 3.304(f) (3).

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

Given the relaxation of stressor verification requirements primarily during wartime, the Veteran should be afforded another VA examination to determine whether he has a confirmed diagnosis of PTSD and whether the VA examiner finds it is related to the identified stressors.  (Emphasis added).

Although the Veteran reported psychiatric symptomatology in service medical history reports, an April 2008 evaluation for brain trauma included the notation that he did not have psychiatric symptoms consistent with any psychiatric diagnosis.  However, subsequent VA treatment reports and a December 2009 private examiner's statement include diagnoses of adjustment disorder with mixed anxiety and depressed mood and major depressive disorder.  

The Veteran underwent a VA examination in November 2010.  After review of the claims folder, the VA examiner diagnosed the Veteran with major depressive disorder, mild recurrent, unrelated to military service.  The VA examiner opined that the Veteran did not have a psychiatric disability, including PTSD, which was at least as likely as not due to service.  The VA examiner found that the Veteran did not meet the criteria for PTSD.  

A June 2011 VA treatment record diagnosed the Veteran with adjustment disorder with mixed anxiety and depressed mood.  Another June 2011 VA treatment record diagnosed the Veteran with depression with PTSD.

A September 2011 VA treatment record diagnosed the Veteran with Adjustment Disorder with Mixed Anxiety and Depressed Mood, chronic R/O Intermittent Explosive Disorder; and Personality Disorder, NOS.

In an October 2011 SSOC Notice Response, the Veteran requested the RO to secure VA treatment records from VA Medical Center Highland Drive.  He stated that he was treated for and recently diagnosed with PTSD.  An August 2011 VA treatment record indicated that the Veteran recently started the vocational rehabilitation (VRE) program.  The RO must attempt to obtain these records before the Board can adjudicate the claim.

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, on remand, the VA must obtain all outstanding pertinent VA medical records from VA facilities, following the current procedures prescribed in 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake any action that may be necessary to comply with notice requirements of 38 U.S.C.A. § 5013(a) and 38 C.F.R. § 3.159(b), including notice to the Veteran of what information and evidence, if any, are still needed to substantiate his claim for service connection for PTSD, with specific citation to the recent change to 38 C.F.R. § 3.304(f).  See 75 Fed. Reg. 39843 (July 13, 2010).

2.  The RO should obtain all outstanding records of evaluation and/or treatment of the Veteran by VA and/or any other pertinent medical facility.  All records and/or responses received should be associated with the claims folder.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

3.  After securing any necessary release forms, with full address information, all documentation/records prepared pursuant to the Veteran's claim for VA vocational rehabilitation should be requested.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

4.  After completion of items 1, 2, and 3 above, the RO should arrange for the Veteran's claims folder to be reviewed by the examiner who prepared the November 2010 VA examination report (or a suitable substitute if that examiner is unavailable), for the purpose of preparing an addendum that addresses the etiology of the Veteran's muscle spasms on the right side, to include a seizure disorder.  The Veteran's claims file should be made available to the examiner, and the examiner is requested to review the entire claims file in conjunction with the examination.  All tests and studies deemed necessary by the VA examiner should be performed.  Based on a review of the claims file and the clinical findings of the examination, the examiner is requested to offer an opinion as to the following:

(a).  Has the Veteran developed muscle spasms on the right side, to include a seizure disorder?

(b).  If the examiner finds that the Veteran has developed muscle spasms on the right side, to include a seizure disorder, is it at least as likely as not (e.g., a 50 percent or greater probability) that such disorder had its onset during the Veteran's period of service; or was otherwise caused by any incident that occurred during service?

(c).  If the VA examiner finds that the Veteran has developed muscle spasms on the right side, to include a seizure disorder, did such disorder exist prior to the Veteran's period of active service?  If so, state (if possible) the approximate date of onset.

(d).  If the examiner finds that muscle spasms on the right side, to include a seizure disorder preexisted the Veteran's period of service, did such disorder increase in disability or become aggravated during service?  In answering this question, the examiner is asked to specify whether there was a permanent worsening of the underlying pathology of such disorder, as opposed to a temporary flare-up of symptoms.  If the examiner finds that there was a permanent worsening of the underlying pathology of muscle spasms on the right side, to include a seizure disorder, was such a worsening due to the natural progress of the disorder?

A complete rationale must be provided for all opinions rendered.  If the examiner(s) cannot provide the requested opinions without resorting to speculation, this should be expressly indicated and the examiner(s) should provide a supporting rationale as to why an opinion cannot be made without resorting to speculation, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.  

5.  After completion of items 1, 2, and 3 above, schedule the Veteran for a VA examination(s) in order to determine the nature and likely etiology of any diagnosed psychiatric disability.  

The claims folder and a copy of this remand must be reviewed by the VA examiner(s).  The VA examiner(s) must acknowledge receipt and review of the claims folder, any recent medical records obtained, and a copy of this remand.  

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the VA examiner should specifically identify whether the Veteran has a diagnosis of PTSD pursuant to the DSM IV criteria.  The VA examiner should reconcile any conflicting opinions of record.

If the Veteran is diagnosed with PTSD, the VA examiner(s) should opine as to the following:

A)  Is it at least as likely as not (50 percent or greater) that PTSD is related to any incident of military service?

If a psychiatric disability other than PTSD is diagnosed, the examiner should also address the following questions:

A)  Is it at least as likely as not (50 percent or greater) that a diagnosed psychiatric disability (other than PTSD) is related to any incident of military service?  

A complete rationale must be provided for all opinions rendered.  If the VA examiner(s) cannot provide the requested opinions without resorting to speculation, this should be expressly indicated and the examiner(s) should provide a supporting rationale as to why an opinion cannot be made without resorting to speculation, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.  

6.  Then readjudicate the appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished a Supplemental Statement of the Case, and should be afforded an appropriate period of time within which to respond thereto.

The purpose of this REMAND is to obtain additional evidence and ensure that the Veteran is afforded all due process of law.  The Board intimates no opinion, either factual or legal, as to the ultimate conclusion warranted in this case.  No action is required by the Veteran until contacted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


